Exhibit 10.51

EXECUTION COPY

EXCLUSIVE MANUFACTURING AGREEMENT

THIS EXCLUSIVE MANUFACTURING AGREEMENT (the “Agreement”) dated as of the 1st day
of April, 2005, by and between NSA, INC., a Tennessee corporation having a place
of business at 4260 East Raines Road, Memphis, Tennessee 38118 (“NSA”), and
NATURAL ALTERNATIVES INTERNATIONAL EUROPE LTD./SA/AG, a Swiss corporation
(“NAIE”) having a place of business at Centro Galleria 1, Via Cantonale, 6928
Manno, Switzerland, and NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware
corporation (“NAI”) having a place of business at 1185 Linda Vista Drive, San
Marcos, California 92078 (NAIE and NAI collectively referred to herein as
“Seller”) (each a “Party” and collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, NSA is the owner and/or exclusive licensee of the specifications and
formulations of certain nutritional products currently marketed under the
trademark “Juice Plus+®”;

WHEREAS, Seller desires to be the exclusive manufacturer and supplier of certain
nutritional products for and on behalf of NSA for resale in the Territory (as
hereinafter defined) through international licensees of NSA known as master
distributors (“Master Distributors”);

WHEREAS, NSA desires that Seller be the exclusive manufacturer and supplier of
nutritional products for and on behalf of NSA for resale in the Territory
through its Master Distributors;

WHEREAS, NSA desires to grant to Seller and Seller desires to accept a right of
first refusal to manufacture and supply certain new nutritional products that
NSA wishes to distribute in the Territory on the terms and conditions set forth
herein;

WHEREAS, in addition to the manufacturing services provided to NSA by Seller,
NSA desires that Seller provide certain consulting and other services more
specifically detailed herein;

WHEREAS, Seller desires to provide such consulting and other services to NSA;
and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Manufacturing. Subject to the terms and conditions of this Agreement, Seller
shall be and become the exclusive manufacturer and supplier to NSA of the
nutritional products listed on written memorandums signed by the Parties and
expressly referring to this Agreement for distribution in the Territory (the
“Products”, and individually a “Product”). The detailed formulations and
specifications for the manufacturing, producing and packaging of all Products
(the “Standards”) shall be listed on subsequent written memorandums signed by
the Parties and

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

expressly referring to this Agreement. The Parties may, from time to time amend
any subsequent written memorandums by mutual written agreement. NSA agrees for
the duration of this Agreement to order and purchase from Seller all
requirements it may have from time to time for the Products in the Territory and
to do so in accordance with the provisions of this Agreement. NSA will enter
into no other agreement for the purchase or manufacture of any of the Products
for distribution in the Territory during the term of this Agreement. For
purposes of this Agreement, “Territory” shall mean those countries listed on
Exhibit A attached and incorporated into this Agreement and any additional
countries mutually agreed upon by the Parties to be added to this Agreement.
Seller agrees to produce and deliver Products in sufficient quantity and quality
in accordance with the terms and provisions of this Agreement.

 

 

(a)

Compliance with Standards and Warranties. Seller shall produce the Products in
accordance with the Standards. Seller shall conduct in-process inspections,
final inspection and perform testing as mutually agreed upon by the Parties to
insure that all Products are manufactured in compliance with the Standards.
Seller shall not make any changes in the specifications or formulations without
the prior written consent of NSA. All Products manufactured for NSA by Seller
shall be manufactured and delivered in accordance with the warranties contained
in Section 6. In order to insure compliance with this Agreement, Seller shall
maintain a retained sample of each batch and lot of Products produced by Seller
for a period of five (5) years from the production date.

 

 

(b)

Parts, Labor and Materials. Seller shall provide all parts, labor, and materials
necessary to perform Seller’s obligations under the terms of this Agreement.
Seller shall maintain, at no cost to NSA, an inventory of raw materials used in
the manufacture of the Products reasonably sufficient to meet NSA’s forecast of
anticipated monthly Purchase Orders (defined in Section 5). Seller shall
maintain such inventory on a FIFO basis.

 

 

(c)

Inspection Rights. NSA or its representatives may review Seller’s performance of
the work under this Agreement including development, formulation, production and
tests of the Products, the design of the manufacturing process used to produce
them, and their operation. To review the work, NSA or its representatives may
visit the sites where Seller and/or Seller’s subcontractors and agents perform
the process, or NSA or its representatives may review any and all documentation
related to Seller’s performance of the work hereunder. NSA may review such
documentation at Seller’s site or request Seller to provide copies for review.
NSA shall visit the sites during normal business hours and shall have access to
documentation with reasonable notice to Seller.

 

 

(d)

Quality Control and Product Information. Upon receipt of a request for
information relating to formulation, sources of ingredients, suppliers,
subcontractors or other information relating to the Products from NSA’s Vice
President of Product and Research or International Product Manager (or their
written designee), as soon as reasonably possible (but, in any event, not to
exceed

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

fourteen days), Seller shall provide all requested information and cooperate
fully and to the extent reasonably requested with the party requesting such
information.

 

 

(e)

Packaging and Labeling. Seller shall label and package the Products in
accordance with the Standards. Seller shall be solely responsible for insuring
that all individual Product labeling comply in all respects with all applicable
laws, rules and regulations of the intended market place. Seller shall consult
with NSA regarding such labeling, and NSA shall approve all Product labeling in
writing. Additional costs incurred as a result of future modifications to the
packaging of the Products requested by NSA shall be reimbursed by NSA, provided
Seller provides an accounting of those additional costs. Seller shall be
responsible for procurement of materials, any testing required and obtaining
NSA’s approval of all packaging. Seller shall be solely responsible for insuring
that all packaging materials comply with the requirements of the intended market
place. Standard external packaging for each Product, which generally consists of
a recommended four-month supply, will contain the bar coded information
specified in the Standards. Seller is not responsible for (i) any claims made by
NSA in its marketing and/or selling literature, including package inserts,
(ii) any claims made by NSA’s Master Distributors, distributors or any other
representative or agent of NSA, or (iii) any alterations to the labeling and/or
packaging for the Products made by NSA, its Master Distributors, distributors or
any other representative or agent of NSA after the Products are delivered by
Seller in accordance with the Standards.

 

 

(f)

Subcontractors and Suppliers. Seller currently utilizes certain subcontractors
and suppliers in order to perform its obligations hereunder whose names are
listed on a written memorandum signed by the Parties and expressly referring to
this Agreement. Seller shall not utilize any subcontractors or suppliers other
than those listed in such written memorandum in the manufacturing process
without obtaining the prior written consent of NSA to such additional or
replacement subcontractors or suppliers. Seller shall not be required to obtain
the consent of NSA before changing subcontractors or suppliers involved solely
in the labeling or shipping portion of the manufacturing process.

 

 

(g)

Batch and Lot Codes. Each Product manufactured by Seller under this Agreement
shall be identified by a lot number that is linked to the manufacturing Batch
Number of the Product and location, time and shift of final packaging. The term
“Batch Number” shall mean a number which is assigned to a single production run
of a Product manufactured by Seller.

 

 

(h)

Certificates of Analysis. Seller shall ensure that an appropriate certificate of
analysis accompanies each shipment of Products to NSA. If, at NSA’s request
pursuant to Section 7, Products are shipped to a third-party distributor of NSA,
Seller shall provide to both NSA and the entity receiving the shipment a
certificate of analysis. In either case, the certificate shall, at a minimum,
provide an analysis

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

of the Products contained in that shipment, as well as the input amounts of all
components of the Products with label claims, and the results of all assays
performed) and the bar coded information in the form set forth in the Standards.
NSA or any recipient of a shipment shall have the right to reject any shipment
of Products if such shipment is received by NSA or other recipient without a
certificate of analysis, provided however that Seller shall be given notice of
any missing certificate of analysis and three (3) business days to deliver the
missing certificate to NSA or such third party before any such rejection can
occur. Seller is also responsible to maintain certificates of analysis from all
suppliers of materials blended into the Products, and to insure that these
conform to NSA’s and Seller’s agreed upon specifications for the Products.

 

 

(i)

Expiration Date. Each Product manufactured by Seller under this Agreement shall
display an expiration date consisting of month and year on the label.

The failure by Seller to adhere to any of the terms of this Section 1 shall be a
material breach of this Agreement.

2. Consulting and Other Services. In consideration for NSA utilizing Seller’s
manufacturing services, in addition to the manufacturing services described
above, Seller will also provide the following services to NSA:

 

 

(a)

Labeling and Regulatory Approval. With respect to the Products, Seller shall
(i) subject to Section 1(f) of this Agreement, engage subcontractors necessary
to produce the aforementioned Products, (ii) prepare label copy and packaging
for the Products, and (iii) as mutually agreed upon by the Parties pursuant to
Section 22 of this Agreement, procure any necessary governmental registrations
or approvals of the aforementioned Products in any geographic area in which NSA
intends to sell or distribute the Products or cooperate with NSA in the
procurement of such registrations or approvals.

 

 

(b)

Third Party Manufacturing. With respect to the products purchased by NSA from
third party manufacturers to whom Seller provides specified pre-blended raw
materials, Seller shall (i) consult with NSA to locate a primary manufacturing
facility to produce the aforementioned products (if such primary manufacturing
facility has not already been located), (ii) consult with the primary
manufacturer with regard to label copy and packaging for the aforementioned
products, (iii) provide specified pre-blended raw materials in conformity with
the formulas and specifications for the aforementioned products at the prices
listed on subsequent memorandums signed by the Parties, and (iv) as mutually
agreed by the Parties pursuant to Section 22 of this Agreement, procure any
necessary governmental registrations or approvals required for the
aforementioned products in any geographic area in which NSA intends to sell or
distribute the

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

aforementioned products or cooperate with NSA in the procurement of such
registrations or approvals.

 

 

(c)

Clinical Trials. Seller agrees to provide consulting services in the development
and execution of clinical trials, such as the review of proposed protocols prior
to IRB submission and review of draft manuscripts prior to submission to a
journal, as requested by NSA for Products and products which have the potential
to become new Products under this Agreement.

 

 

(d)

Certifications and Good Manufacturing Practices. Seller shall maintain the
appropriate manufacturing certifications, to be mutually agreed on between
Seller and NSA.

 

 

(e)

Emergency Action Plan. Seller shall maintain an Emergency Action Plan (“EAP”)
reasonably agreeable to NSA that enables Seller to respond to NSA forecast
volume requirements in the event of a business disruption at Seller’s Lugano,
Switzerland facility by utilizing production capacity at Seller’s facilities in
San Marcos and Vista, California, USA. Seller shall maintain offsite backup
copies of all Standards, documentation, formulas, specifications, vendor
listings and any other data necessary to begin manufacturing Products in
Seller’s San Marcos and Vista, California, USA facilities immediately after a
business disruption and in accordance with the EAP. Seller shall also enter into
any necessary agreements with ingredient, raw material and packaging suppliers
to ensure that the terms of the mutually agreeable EAP can be met within
timeframes specified in the EAP.

 

 

(f)

Product Enhancement and New Product Development. Seller shall provide all
reasonable assistance necessary to NSA to enhance existing products including
consulting on raw material processes and proposed formula changes as well as
assisting in evaluating potential changes to ingredients or raw materials.
Seller shall also assist in the development of new products or the expansion of
existing products to new markets including, but not limited to, regulatory
consulting.

 

 

(g)

Marketing Support. Seller shall provide reasonable support to NSA’s marketing
efforts including, but not limited to, providing scientists and/or other
executives knowledgeable about the product to be available to speak at functions
organized by NSA.

 

 

(h)

Management Support. Seller shall provide reasonable management support to assist
in the resolution of issues that may arise from time to time with respect to
product questions, registrations, ingredients, disputes with governmental
agencies, import or export agencies and any other entities as may be requested
from time to time by NSA.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

(i)

Developing Markets. Seller shall provide reasonable support to NSA to develop
new international markets including regulatory consulting, product formulation
consulting, clinical study consulting and any marketing experiences Seller may
have.

 

 

(j)

Facility Tours - Monthly and Special. Seller shall cooperate with NSA to provide
tours of Seller’s receiving, production, packaging and laboratory facilities to
NSA distributors, Master Distributors and other personnel requested by NSA. On a
monthly basis, Seller and NSA will coordinate no more than two days per month to
be designated for tours of the production facility by distributors in reasonable
size groups of approximately twenty-five people. If it is mutually agreeable to
Seller and NSA, multiple tours may be conducted on the same day to accommodate
interested distributors. Special tours will be arranged from time to time for
special events or personnel requested by NSA and reasonably agreed to by Seller
including “boot camps” and other tours reasonably requested by NSA from time to
time. With respect to all tours, NSA shall be responsible for approving the
group, coordinating distributor signups and advising Seller of the general size
of the group. Seller shall be responsible for providing adequately trained
guides for each tour, any direct costs related to the tour on Seller’s premises
and ensuring Seller’s facilities are adequately prepared for each tour. To the
extent practical, Seller will attempt to schedule production in such a way that
participants in the tour will see Products covered by this Agreement being
produced and packaged. Should any distributor, Master Distributor or other NSA
personnel contact Seller directly to arrange any tour, Seller will refer them to
NSA and/or will contact NSA to notify them of the request.

3. Purchase Price. The purchase price to be paid by NSA for each Product shall
be listed on subsequent written memorandums signed by the Parties and expressly
referring to this Agreement. Any change in the purchase price is subject to the
following:

 

 

(a)

Price Increases. In the event that manufacturing and other Product related costs
increase materially as a result of labor costs, material costs, rent, custom
charges, state taxes, import or export fees, freight costs, utility rates, or
other costs, Seller shall provide NSA documentation supporting such cost
increases in a form reasonably satisfactory to NSA. Upon NSA’s reasonable
satisfaction and confirmation of the increased manufacturing and other Product
related costs, the increased costs shall be reflected in an increased purchase
price of the Products paid by NSA to Seller on a per Product basis to be
determined by NSA and Seller. In such an event the purchase price of the
Products shall increase by a percentage equal to the percentage of the increase
in Seller’s manufacturing and other Product related costs. Any increase in
purchase price shall become effective ninety (90) days after such increase is
determined by NSA and Seller. Seller agrees to take all customary and reasonable
steps to maintain manufacturing costs at levels consistent with or below such
costs as of the date of this Agreement. For purposes of this Section 3(a),
manufacturing and other Product related costs shall

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

be examined annually, with the first such examination to occur on the first
business day after April 1, 2006.

 

 

(b)

Price Decreases. In the event manufacturing costs and other Product related
costs decrease materially, Seller shall inform NSA of such decrease and
negotiate with NSA, in good faith, a reduction in the purchase price of each
Product. The decreased costs shall be “passed through” to NSA on a per Product
basis to be determined by NSA and Seller, with such decrease to reflect a direct
pass through of such decreased manufacturing costs. Any decrease in purchase
price shall become effective ninety (90) days after such decrease is determined
by NSA and Seller. For purposes of this Section 3(b), manufacturing costs shall
be examined annually, with the first such examination to occur on the first
business day after April 1, 2006.

4. Payment Terms. Seller shall submit invoices to NSA with each shipment of
Products. Payment in full shall be due within thirty (30) days after receipt by
NSA of each invoice and shall be made in United States Dollars. NSA shall
receive a two percent (2%) discount for payments made on or before the tenth
(10th) day after receipt of such invoice by NSA. All payments shall be made via
wire transfer pursuant to wire instructions agreed to by the Parties from time
to time. NSA’s payment of the purchase price shall be subject to its rights
under Section 9 of this Agreement.

5. Purchase Orders. Seller’s authorization to perform work under this Agreement
will be given by NSA in the form of a Purchase Order executed by an officer of
NSA or their written designee (“Purchase Order”). NSA will not pay Seller for
Products or charges for Products unless the Products are produced, and the
charges were incurred, to fill an authorized Purchase Order previously submitted
to Seller by NSA, except as provided in Section 17. The Purchase Orders shall
set forth a quantity of Products which NSA requires from Seller and the delivery
requirements. The Purchase Order is the authorization by NSA to order materials,
allocate labor or equipment, or enter into any other commitments for the
assembly of the Products. NSA shall issue Purchase Orders for delivery of
Products at NSA’s discretion. Upon receipt of a Purchase Order, Seller shall
send NSA within 48 hours written confirmation of such receipt and shall confirm
the delivery date for such Products. Except as provided in Section 17, NSA shall
not be responsible for work performed, material purchased or other commitments
or expenses incurred by Seller other than as stated in the Purchase Order
provided by NSA unless otherwise agreed to in writing by both Parties. Seller
will ship Product on the date set forth in each Purchase Order provided that:
(i) such date cannot be less than the number of days agreed upon in subsequent
written memorandums signed by the Parties and expressly referring to this
Agreement; and (ii) NSA may, prior to shipment, request that Seller delay the
shipment date subject to the Parties’ agreement to the payment by NSA for any
additional storage charges. The Parties agree to set minimum order sizes for all
Purchase Orders under this Agreement in subsequent written memorandums signed by
the Parties and expressly referring to this Agreement. NSA shall provide Seller
monthly during the term of this Agreement with a good faith rolling forecast of
its Product needs for the following twelve (12) month period. Except as provided
in Section 17, such forecasts provided by NSA shall be only for Seller’s
production planning and capacity

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

planning purposes and negotiations with materials vendors, and shall not
constitute Purchase Orders by NSA and shall in no way obligate NSA to issue
Purchase Orders based thereon.

6. Representations, Warranties and Covenants. Seller expressly represents,
warrants, and covenants to NSA that it is Seller’s continuing responsibility to
insure that:

 

 

(a)

Manufacturing. Products manufactured by Seller (i) shall be manufactured in
conformity with the Standards and comply in all respects to all applicable laws
of the intended marketplace, (ii) will have a shelf life equal to or in excess
of the shelf life specified in the Standards, and (iii) Seller, except as set
forth in Section 6(b), shall not change any formulation or specification for the
Products without the prior written consent of NSA, which consent may be withheld
in NSA’s sole and absolute discretion. All Products sold hereunder shall be of
merchantable quality, free from defects, fully acceptable, fit for their
intended use and manufactured in conformity with the Standards and comply in all
respects to all applicable laws, regulations, statutes and orders of the
intended marketplace, and any intended marketplace in which (i) NSA advised
Seller prior to manufacture and delivery, in writing, the Products are to be
sold and in which (ii) Seller participated in or reviewed the procurement of any
necessary governmental registrations or approvals. Each Product shall be
delivered free and clear of all liens, security interests, and/or encumbrances
of any type or nature;

 

 

(b)

Legal Requirements. Should applicable law requirements specify defect limits or
other requirements that are more stringent than those, if any, contained in the
Standards, the more stringent requirements shall prevail and apply and the
Standards shall be automatically modified without the requirement of action by
either Party. Notwithstanding the foregoing, Seller shall not change any
Standards as a result of the preceding sentence without the prior written
consent of NSA. In the event Seller and NSA fail to agree on any modification
that Seller deems required under this Section 6(b), Seller shall not be
obligated to manufacture any Product in accordance with any Standard that Seller
deems to be non-conforming, and the Parties shall negotiate in good faith to
resolve the issue;

 

 

(c)

Labeling. All packaging and labeling provided by Seller for Products
manufactured by Seller under this Agreement shall be in conformity with the
Standards and comply in all respects to all applicable laws, regulations,
statutes and orders of the intended marketplace and any intended marketplace in
which (i) NSA advised Seller prior to manufacture and delivery, in writing, the
Products are to be sold and in which (ii) Seller participated in or reviewed the
procurement of any necessary governmental registrations or approvals. No Product
contained in any shipment now or hereafter made to NSA will, at the time of such
shipment or delivery, be adulterated, mis-labeled or misbranded within the
meaning of any applicable law, ordinance, rule or regulation, in existence at
the time of shipment or delivery; and

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

(d)

Continuing Effect. The representations, warranties, and covenants contained
herein shall be continuing representations, warranties, and covenants and shall
be binding upon Seller with respect to all Products that Seller ships or
delivers to NSA or its designee. The warranties set forth in this Section shall
not extend to provide a warranty claim to NSA in connection with any liability
for which NSA has an obligation to indemnify Seller pursuant to Section 31,
below, and shall not extend to NSA’s customers or their customers, if any.

The failure by Seller to adhere to any of the terms of this Section 6 shall be a
material breach of this Agreement.

7. Delivery of Products. All Products are delivered FCA (Incoterms 2000)
Seller’s manufacturing facility in Lugano, Switzerland. Seller shall provide
Products to the NSA location that is set forth in the Purchase Order. In the
event Seller is requested to ship Products on NSA’s behalf, Seller shall deliver
the Products to the party and the final destination set forth in the Purchase
Order. It is the responsibility of Seller to schedule production and delivery of
all Products ordered under this Agreement.

8. Title and Risk of Loss. The title to and all risk of loss of the Products
shall remain with Seller until loaded onto the designated shipper.

9. Acceptance and Rejections. Seller shall provide and maintain an inspection
procedure and quality assurance program for the Products and their production
processes. All inspection records maintained by Seller shall be made available
to NSA, at a reasonable time, upon request. NSA and any Master Distributor to
whom Products are shipped by Seller shall have fifteen (15) calendar days from
the date of delivery to inspect and test all Products and may refuse to accept
Products which do not conform to the Standards. If NSA or such Master
Distributor has not timely notified Seller of rejection, then the Products shall
be deemed to have been accepted by NSA. The act of payment for Products shall
not of itself signify acceptance. Notwithstanding the above, Seller shall, at
NSA’s option, replace (FCA (Incoterms 2000) NSA’s point of destination) or issue
a credit or refund to NSA for any Products discovered by NSA after the Products
have been delivered to NSA or its customers that do not conform to the
Standards, provided, however, that NSA furnishes to Seller written notice, in
reasonable detail, of the nonconformity of the Products prior to the expiration
date set forth on the Products, and provides Seller with a reasonable
opportunity to inspect such goods and offers to return such goods to Seller at
Seller’s cost. NSA or any Master Distributor to whom Products are shipped by
Seller shall have the right to reject any Products delivered to NSA or such
Master Distributor which are not accompanied by or preceded by a certificate of
analysis, as described in Section 1(h). If the returned Products are not in
breach of Seller’s warranties, NSA or a Master Distributor to whom Products have
been shipped shall bear the cost of shipping the returned Products back to
Seller’s point of shipment. These rights granted to NSA and any Master
Distributor to whom Products are shipped are in addition to and shall not be
construed as a limitation of Section 6 of this Agreement. NSA, its Master
Distributors, distributors or any other representative or agent of NSA shall
store all shipped Products in clean space suitable for storage of food and
protection of

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

its contents with respect to integrity and quality, in compliance with good
commercial practice, the Standards and all applicable laws, rules and
regulations of the intended marketplace.

10. Confidential Information.

 

 

(a)

Seller’s Access to Confidential Information. The Parties agree and acknowledge
that as a result of this Agreement, each party shall receive and have access to
information, including, without limitation, information regarding the Product
specifications and formulations, costs of manufacture, pricing, and information
regarding customers, which is proprietary to and a trade secret of the other
party and which is governed by this Section 10(a), all of which shall be
considered “Confidential Information.” Each party covenants and warrants to the
other party that it shall not disclose or divulge Confidential Information
except to the extent: (i) required by law, (ii) to protect its interests in any
dispute or litigation, (iii) necessary to perform its obligations under this
Agreement, or (iv) if such information becomes publicly available without breach
of this Section 10. The Parties’ obligations under this Section 10(a) shall
survive any termination or expiration of this Agreement.

 

 

(b)

Injunctive Relief. The Parties hereby acknowledge that breach of the covenants
contained in Section 10(a) will cause irreparable harm to the non-breaching
party. Notwithstanding any other provision of this Agreement, a party may
enforce the above-described covenants and warranties by injunction, both
preliminary and permanent, it being agreed that the posting of an injunction
bond of no more than $5,000 shall be sufficient to indemnify the other party
against costs or damages which might be incurred by virtue of any temporary
injunction. Nothing herein shall be construed as prohibiting a party from
pursuing any other legal or equitable remedy available due to the breach of the
provisions of this Section 10.

The failure by Seller or NSA to adhere to any of the terms of this Section 10
shall be a material breach of this Agreement.

11. Intellectual Property, Formulations and Suppliers. NSA hereby warrants that
it is the owner or exclusive licensee of the formulations for the Products that
are the subject of this Agreement and that it has the right to manufacture or
have manufactured such Products, and Seller acknowledges NSA’s rights in the
Products. Seller shall not be permitted to use the formulations for the Products
in any way except as necessary to perform its obligations under this Agreement.
Furthermore, Seller agrees that it shall not, during the term of this Agreement
and any extensions hereof and for a period of three (3) years hereafter, utilize
NSA’s proprietary juice powder ingredients from any existing supplier of such
ingredients for the Products in the manufacture and/or distribution of any
products for Seller or any other customers of Seller without the prior written
approval from NSA. For purposes of this Section, NSA’s proprietary juice powder
ingredients used in the Products shall be defined in the Standards or on an
attached memorandum signed by the Parties expressly referring to this Agreement.
Seller acknowledges

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

NSA’s exclusive ownership of the trademarks affixed to and any patents embodied
in the Products and will do nothing at any time, during or after the term of
this Agreement, which could adversely affect their validity or enforceability,
including any modification or obliteration of the trademark or patent markings
on the Products as sold. This Agreement shall not give Seller any right to use
the “NSA” or “Juice Plus+®” name, logo, and marks, or any other trademarks of
NSA, except as specifically authorized by NSA. Promptly following the
termination of this Agreement for any reason, Seller agrees to discontinue use
of the “NSA” and “Juice Plus+®” marks, and any other NSA names and trademarks
and to remove, or dispose of, as NSA shall direct, any signs or other indicia
relating to NSA’s name and trademarks. Following termination of this Agreement,
Seller shall not be permitted to use the “NSA” or “Juice Plus+®” name, logo or
marks on any other NSA name or trademark in connection with any product. Seller
shall not have any right to register any trademarks identical with or similar to
NSA’s trademarks. All use of NSA’s trademarks by Seller in connection with this
Agreement shall be subject to NSA’s control and shall inure to the benefit of
NSA. NSA hereby licenses to Seller during the term of this Agreement the use of
the “NSA” and “Juice Plus+®” trademarks and other intellectual property rights
solely for Seller’s use in the manufacture and sale of the Products to NSA. Any
and all improvements, modifications, inventions or discoveries by Seller or its
employees relating to the Products and formulations shall be the sole and
exclusive property of NSA. Seller’s obligations under this Section 11 shall
survive any termination or expiration of this Agreement. The failure by Seller
to adhere to any of the terms of this Section 11 shall be a material breach of
this Agreement.

12. Term. Subject to Section 14 of this Agreement, the term of this Agreement
shall commence on the date first written hereinabove and shall expire at the end
of the business day occurring seven (7) years thereafter.

13. New Products.

 

 

(a)

Right of First Refusal. During the term of this Agreement and to the extent not
prohibited by applicable patent or other law or any applicable agreement, NSA
hereby grants to Seller a right of first refusal to manufacture new nutritional
products in capsule or tablet form which include the proprietary NSA Juice
Plus+® powder blend that NSA desires to distribute in the Territory (“New
Products”); provided, however, that nothing in this right of first refusal shall
be construed or interpreted in any way to prevent NSA from obtaining competitive
bids from third party manufacturers to produce any New Product.

 

 

(b)

New Product Notice. In the event NSA wishes to manufacture a New Product for
distribution in the Territory, NSA shall provide a written notice (“New Product
Notice”) to Seller. The New Product Notice will contain formulation and product
specifications and any price, manufacturing, delivery and other material terms
agreed to or offered in writing by any third party manufacturer. Seller shall
have a period of thirty (30) days from the date of receipt of the New Product
Notice to determine whether or not to exercise its right of first refusal. If
Seller exercises its right of first refusal, it must have the ability

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

to produce the New Product in quality, quantity, and at costs competitive with
those specified in the New Product Notice. If Seller does not exercise its right
of first refusal, NSA shall have the right to have the New Product produced by a
third party manufacturer on the terms specified in the New Product Notice. If
NSA is unable to have the New Product manufactured upon the terms set forth in
the New Product Notice, NSA shall be required to resubmit a New Product Notice
to Seller and Seller shall have an additional thirty (30) days from the date of
resubmittal to exercise its right of first refusal. If Seller is granted the
right to produce any New Products for NSA pursuant to this Section 13, such New
Products shall be listed on subsequent written memorandums signed by the Parties
and expressly referring to this Agreement, and shall fall within the definition
of a Product subject to terms of this Agreement.

14. Termination. This Agreement may be terminated upon the occurrence of the
following:

 

 

(a)

Default of Seller. If NSA delivers to Seller a written notice specifying the
nature of Seller’s default and Seller fails to cure such default within thirty
(30) days following the delivery of such notice, then and only then shall NSA
have the right to terminate or cancel this Agreement. A “default” with respect
to Seller shall mean that Seller, or Seller’s Affiliate, as applicable:

 

 

(i)

becomes insolvent or has a petition in bankruptcy, reorganization or similar
action filed by or against it;

 

 

(ii)

has all or a substantial portion of its capital stock or assets expropriated or
attached by any government entity;

 

 

(iii)

is dissolved or liquidated or has a petition for dissolution or liquidation
filed with respect to it;

 

 

(iv)

is subject to property attachment, court injunction, or court order materially
affecting its operations under this Agreement; or

 

 

(v)

breaches any representation, warranty, covenant, obligation, commitment or other
agreement contained in this Agreement provided, however, that, notwithstanding
anything else to the contrary contained herein, in the event of a material
breach by Seller of its obligations under Sections 1, 6, 10, 11 or 23, if NSA
delivers to Seller a written notice specifying the nature of Seller’s default
and Seller fails to cure such default within three (3) business days following
the delivery of such notice, then and only then shall NSA have the right to
terminate or cancel this Agreement without further opportunity to cure; or

 

 

(vi)

shall be in default in the full and prompt payment or performance of any
representation, warranty, covenant, obligation, commitment, condition or
undertaking on Seller’s or Seller’s Affiliate’s part to be paid, met, kept,
observed or performed pursuant to the provisions of any other written

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

agreements between Seller or Seller’s Affiliate and NSA. “Seller’s Affiliate”
shall mean any individual or entity that directly or indirectly controls, is
controlled by, or is under common control with Seller.

 

 

(b)

Default by NSA. If Seller delivers to NSA a written notice specifying the nature
of NSA’s default and NSA fails to cure such default within thirty (30) days
following the delivery of such notice, then and only then shall Seller have the
right to terminate or cancel this Agreement. A “default” with respect to NSA
shall mean that NSA:

 

 

(i)

becomes insolvent or has a petition in bankruptcy, reorganization or similar
action filed by or against it;

 

 

(ii)

has all or a substantial portion of its capital stock or assets expropriated or
attached by any government entity;

 

 

(iii)

is dissolved or liquidated or has a petition for dissolution or liquidation
filed with respect to it;

 

 

(iv)

is subject to property attachment, court injunction, or court order materially
affecting its operations under this Agreement; or

 

 

(v)

fails to pay any amount due pursuant to the terms of this Agreement, provided,
however, that if NSA is in good faith contesting any amount owed to Seller as a
result of this Agreement through appropriate proceedings, such failure to pay
shall not be considered an event of default under this Agreement.

 

 

(c)

Election to Continue. In the event of a default and the lapse of any applicable
cure period, the non-defaulting party may agree to continue the Agreement rather
than terminating it. To do so, that party shall send a notice to the defaulting
party specifying the conditions under which the non-defaulting party will agree
to continue the Agreement. By agreeing to continue the Agreement in this manner,
the non-defaulting party does not waive its right to later terminate the
Agreement for default based on the event of default that is the subject of the
notice.

 

 

(d)

Result of Termination by NSA. Upon termination of this Agreement, Seller shall
deliver to NSA all documents, information, and work in process produced in
performance of this Agreement pursuant to Section 17.

15. Force Majeure. Neither party shall be in default nor liable to the other for
any failure to perform directly caused by events beyond that party’s reasonable
control, such as acts of nature, labor strikes, war, insurrections, riots, acts
of governments, embargoes and unusually severe weather provided the affected
party notifies the other party within ten (10) days of the occurrence. Such an
event is an Excusable Delay. THE PARTY AFFECTED BY AN EXCUSABLE DELAY SHALL TAKE
ALL REASONABLE STEPS TO PERFORM DESPITE THE DELAY. If the party is unable to
perform within a reasonable period, this Agreement shall end without any further
obligation of the unaffected party.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

16. Reserved.

17. Return of Materials. If NSA terminates this Agreement, Seller shall complete
all work in process in a timely fashion and deliver the same to NSA as provided
herein against payment as provided herein. To the extent that after such work in
progress has been completed, Seller has inventory of raw materials and packaging
materials on hand that were purchased in good faith reliance upon the rolling
forecasts, then NSA shall be liable for, and required to purchase such inventory
from Seller within thirty (30) days from the date that Seller furnishes to NSA a
written reconciliation showing the amount of such inventory; provided that such
inventory is in compliance with the Standards. With the approval of NSA, Seller
may try to use all or any part of such inventory for other customers or sell all
or any part of it to third parties. The Parties shall cooperate and utilize
their reasonable best efforts to prepare such final reconciliations of Products
and inventory and any other amounts to be provided as between them in connection
with such termination. Upon payment of all amounts owed to Seller, Seller shall
return to NSA all materials containing the Confidential Information, documents
produced in the performance of this Agreement, work-in-process, parts, tools and
test equipment paid for, owned or supplied by NSA.

18. Acts of Employees. Each party is solely responsible for the acts of its
respective employees and agents, including any negligent acts. Each party shall
hold harmless, defend and indemnify the other against all claims based on acts
of its respective employees or agents.

19. Insurance. Seller will, at Seller’s expense, maintain in full force and
effect, products liability insurance coverage with a policy limit of at least
Ten Million Dollars ($10,000,000) per occurrence and Ten Million Dollars
($10,000,000) in the aggregate, consisting of at least Two Million Dollars
($2,000,000) in primary coverage and the remaining Eight Million Dollars
($8,000,000) in an umbrella form for excess liability coverage. Such policy
referred to in this Section 19 shall (a) name NSA and any master distributor or
affiliated company designated by NSA as additional insured parties thereunder
(without any representation or warranty by or obligation upon NSA) as respects
distribution or sale of Seller’s products, (b) provide that at least thirty
(30) days prior written notice of cancellation, amendment, or lapse of coverage
shall be given to NSA by the insurer, (c) provide worldwide coverage for
occurrences; and (d) provide coverage for occurrences during the term of this
Agreement which will continue for such occurrences after the term of this
Agreement. Seller will deliver to NSA original or duplicate policies of such
insurance, or satisfactory certificates of insurance.

20. Seller’s Agreement with its Employees. Seller shall have an appropriate
agreement with each of its employees, or others whose service Seller may
require, sufficient to enable it to comply with all of the terms of this
Agreement.

21. Relationship with Employees. Neither party’s employees shall be considered
employees or agents of the other party. Each party shall be solely responsible
for paying, supervising, and directing the manner of work of its employees.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

22. Foreign Registrations. In the event NSA intends to sell Products in a new
geographic area, NSA and Seller agree to cooperate and use their best
commercially reasonable efforts to obtain and maintain any necessary approvals
or registrations by or with any governmental or regulatory agency in any country
or political subdivision in which the Products are to be sold. NSA and Seller
shall mutually agree as to which party shall be primarily responsible for
obtaining such approvals or registrations on a case-by-case basis. In the event
Seller shall be responsible for obtaining such foreign registrations, Seller
shall obtain such approvals or registrations and/or file all applications on
behalf of and under the name of NSA. Payment for all costs incurred in obtaining
such foreign registrations shall be made as listed on subsequent written
memorandums signed by the Parties and expressly referring to this Agreement.
Regardless of which Party shall be responsible for obtaining such foreign
registrations, the responsible Party will provide copies of all registration
documents for the other Party’s review prior to submission for approval of such
registration documents. The reviewing Party will have ten (10) business days
following receipt of such registration documents to provide comments to the
responsible Party on any such matters following submission to it. All such
approvals, registrations and applications under this Section shall inure solely
to the benefit of NSA and Seller shall have no rights in any such approvals,
registrations, or applications. All costs, including consulting and legal fees,
associated with obtaining and maintaining approvals or registrations for
products not manufactured by Seller shall be borne completely by NSA.

23. Restriction on Manufacture or Distribution of Competing Products. During the
term of this Agreement and any extensions hereof and for a period of three
(3) years hereafter, Seller agrees that Seller shall not manufacture or
otherwise distribute any products substantially similar to the Products. For
purposes of this Section 23, a product will be considered to be substantially
similar to the Products if it is an encapsulated whole food based nutrition
product containing blended fruit, berry and/or vegetable juice powders. The
failure of Seller to comply with the provision of this Section 23 shall
constitute a material breach of this Agreement.

24. Amendments. This Agreement may only be changed or supplemented by a written
amendment, signed by authorized representatives of each party.

25. Assignment. Neither party may assign its rights or delegate its obligations
under this Agreement without the prior written approval of the other party. Any
attempted assignment or delegation without such an approval shall be void.
Provided, however, that NSA may assign this Agreement to any Affiliate of NSA,
without being released from its obligations hereunder. “Affiliate” shall mean
any individual or entity that directly or indirectly controls, is controlled by,
or is under common control with NSA.

26. Governing Law and Forum. This Agreement shall be governed by the laws of the
State of Tennessee without regard to any provision (including conflicts of law
provisions) which would require the application of the law of any state other
than the State of Tennessee. All disputes arising under or in connection with
this Agreement shall be determined by actions filed in the courts within the
State of Tennessee.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

27. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected.

28. Effect of Title and Headings. The title of the Agreement and the headings of
its Sections are included for convenience, and shall not affect the meaning of
the Agreement or the Section.

29. Notice. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
(a) delivery by hand (with written confirmation of receipt) or (b) one business
day after deposit with an internationally recognized overnight delivery service
(receipt requested, delivery prepaid). Notices shall be sent in each case to the
appropriate addresses indicated for each party below, or to such other addresses
as a party may designate in writing by notice to the other party. If a specific
contact person is designated in a provision, notice concerning the subject
matter of such provision shall be directed to such person. The address or the
name of any party or contact person or other number may be changed by sending
notice in the manner set forth below:

 

If to the Seller:

  

Copies to:

Natural Alternatives International Europe

Via Cantonale

Centro Galleria 1,

6928 Manno Switzerland

Attention: Dr. Fausto Petrini

  

Natural Alternatives International, Inc.

1185 Linda Vista Drive

San Marcos, California 92078

Attention: President

  

and to:

  

Fisher Thurber LLP

4225 Executive Square, Suite 1600

La Jolla, California 92037

Attn: David A. Fisher, Esq.

If to the NSA:

  

Copies to:

Charles R. Evans

Executive Vice President

NSA, Inc.

4260 East Raines Road

Memphis, Tennessee 38118

  

John J. Blair

Vice President of Product Development

NSA, Inc.

4260 East Raines Road

Memphis, Tennessee 38118

  

G. Robert Morris, Esq.

Butler, Snow, O’Mara, Stevens & Cannada

PLLC

6075 Poplar Avenue, Suite 500

Memphis, Tennessee 38119

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

30. Waiver. Failure of either party to insist in any strict conformance to any
term herein, or in Purchase Orders issued hereunder, or failure by either party
to act in the event of a breach or default shall not be construed as a consent
to or waiver of that breach or default or any subsequent breach or default of
the same or any other term contained herein.

31. Indemnification by NSA and Seller.

(a) Indemnification by Seller. Seller shall indemnify and hold harmless NSA, its
Master Distributors, affiliated and/or controlled companies, as well as each of
their respective officers, directors, shareholders, agents, and employees, from
and against all loss, liability, damages, claims for damages, settlements,
judgments or executions, including costs, expenses and reasonable attorneys’
fees and costs (collectively, “Losses”) incurred by NSA and/or such persons or
entities as a result of any third party demands, actions, suits, prosecutions or
other such claims arising on and after the date of this Agreement (“Third Party
Claims”) based on: (i) any injury to or death of any person, or damage to
property caused in any way by a Product provided by Seller under this Agreement:
(ii) any claims that a Product infringes any patent, copyright, trade mark
right, trade secret, mask work right or other proprietary right of any third
party, unless such claim is attributable to Seller’s incorporation of
formulations, specifications or materials provided by NSA into the Products; or
(iii) any alleged breach of Seller’s representations and warranties contained
herein.

(b) Indemnification by NSA. NSA shall indemnify and hold harmless Seller, its
subsidiaries, affiliated and/or controlled companies, as well as each of their
respective officers, directors, agents, and employees, from and against all
Losses incurred by Seller and/or such persons or entities as a result of Third
Party Claims based on: (i) any alleged breach of NSA’s warranties contained
herein, or (ii) any claims that a Product infringes any patent, copyright, trade
mark right, trade secret, mask work right or other proprietary right of any
third party to the extent such claim is attributable to Seller’s incorporation
of formulations, specifications or materials provided by NSA into the Products.
For purposes of this Section, all formulations, specifications or materials
provided by NSA into the Products shall be described in the Standards or on an
attached memorandum signed by the Parties expressly referring to this Agreement.

(c) Indemnification Procedure. The party entitled to indemnification under this
Section (the “Indemnified Party”) will provide the party obligated to provide
indemnification under this Section (the “Indemnifying Party”) with prompt notice
of any Third Party Claim for which its seeks indemnification under this Section,
provided that the failure to do so will not excuse the Indemnifying Party of its
obligations under this Section 31 except to the extent prejudiced by such
failure or delay. The Indemnifying Party shall not be liable for any settlement
effected without the Indemnified Party’s consent, which consent shall not be
unreasonably withheld. The Parties shall cooperate in defending any Third Party
Claim.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

32. Inspection Events, Returns and Recalls, Regulatory Action.

(a) Inspection Events. Seller shall immediately notify NSA by the most
expeditious means practicable, but in no event later than the next business day,
if and when it is informed of an impending audit, inspection and/or onsite visit
(“Inspection Event”) concerning the manufacture of any Product by Seller under
this Agreement by a governmental agency or any licensing unit thereof. NSA, at
its sole discretion and expense may elect to send an employee or designee to
observe the Inspection Event. In the event that Seller should not have prior
notice of an Inspection Event, then Seller shall immediately, but in no event
later than the next business day after such Inspection Event, give written
notice of the same to NSA, and shall further provide to NSA any written
documentation supplied to Seller on account of such Inspection Event. In the
event of any action described in this Section, the Parties shall cooperate in
determining the response, if any, to be made to such action.

(b) Returns and Recalls. Seller shall immediately provide NSA with notification
of any event or occurrence that could necessitate the need to recall or withdraw
Products together with such information as may be available to Seller concerning
the degree to which the reasons may have application to any Products shipped to
or on behalf of NSA. In the event of such event or occurrence, Seller may
request the return of any such Products in the possession of NSA or its Master
Distributors. NSA shall manage all recall decisions with respect to Products
sold or shipped by it to its Master Distributors and/or customers.

(c) Regulatory Action. If any government agency makes, with respect to any
Product manufactured by Seller for NSA under this Agreement, (i) an inquiry, or
(ii) gives notice of or makes an inspection at any party’s premises, or
(iii) seizes any such Product or requests a recall, or (iv) directs any party to
take or cease taking any action, the other party shall be notified immediately
but in no event later than the next business day. Seller will investigate the
inquiry or complaint and provide NSA with a written report within three
(3) business days after the notification. Duplicates of any samples of Product
taken by such agency shall be sent to the other party promptly. In the event of
any action described in this Section, the Parties shall cooperate in
determining, and will mutually agree upon, the response, if any, to be made to
such action and each party agrees to cooperate with the other in responding to
any communication or inquiry and/or attempting to resolve any such action.

33. Agency. Nothing contained herein shall be deemed to authorize or empower
Seller or its subsidiaries to act as an agent for NSA or to conduct business in
the name of NSA.

34. Entire Agreement. This Agreement, including its Exhibits and Purchase Orders
issued under it, is the complete statement of the Parties’ agreement, and
supersedes all previous and contemporaneous written and oral communication about
its subject.

35. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same document.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

36. Compliance. Each Party will comply with all laws relating to the performance
of this Agreement and represents and warrants that execution of this Agreement
and performance of its obligations under this Agreement does not and will not
breach any other agreement to which it is or will be a party, including but not
limited to any agreements with its customers.

37. Authority. The Parties represent that they have full capacity and authority
to grant all rights and assume all obligations they have granted and assumed
under this Agreement.

38. Publicity of Agreement. The Parties agree that no press release or public
announcement of this Agreement or concerning the activities and transactions
contemplated herein shall be issued without the prior written consent of both
Parties to the content of such release or public announcement, which consent
shall not be unreasonably withheld.

39. Further Assurances. The Parties agree to furnish upon request to each other
such further information, to execute and deliver to each other such other
documents, and to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.

40. Arbitration. Any dispute, controversy or claim arising from, out of or in
connection with, or relating to, this Agreement, or any breach or alleged breach
of this Agreement, except allegations of violations of Federal or State
securities laws, will upon the request of any party involved be submitted to any
private arbitration service utilizing former judges as mediators and approved by
the Parties. The dispute once submitted shall be settled by binding arbitration
conducted in Memphis, Tennessee (or at any other place or under any other form
of arbitration mutually acceptable to Parties involved), provided, however, that
in the event of any such controversy or claim, (i) neither party will initiate
arbitration within the first thirty (30) days after the aggrieved party first
notifies the other party of the controversy or claim and (ii) during such thirty
(30) day period, the chief executive officers of both Parties convene at least
once in a mutually agreed to location to endeavor in good faith to amicably
resolve the controversy or claim. The single arbitrator shall follow and apply
the federal rules of evidence and the applicable local federal rules governing
discovery in the arbitration. Any award rendered shall be final, binding and
conclusive upon the Parties and shall be non-appealable, and a judgment thereon
may be entered in the highest State or Federal court of the forum, having
jurisdiction. The expenses of the arbitration shall be borne equally by the
Parties to the arbitration, provided that each party shall pay for and bear the
cost of its own experts, evidence and attorneys’ fees, except that in the
discretion of the arbitrator, any award may include the costs, fees and expenses
of a party’s attorneys.

41. Attorneys Fees. If any arbitration or legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys fees incurred in connection with such
arbitration or legal proceeding. The term “prevailing party” shall mean the
party that is entitled to recover its costs in the proceeding under applicable
law, or the party designated as such by the court or the arbitrator.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

42. Damages. Seller shall be liable to NSA for any incidental or consequential
damages incurred by NSA as a result of a breach of this Agreement by Seller;
provided, however, the maximum aggregate liability of Seller with respect to or
arising from any claims for such damages shall not exceed Two Million Dollars
($2,000,000) during the first three (3) years of the Agreement or Three Million
Dollars ($3,000,000) for the remaining term of the Agreement.

43. Business Day. Shall mean Monday through Friday, inclusive, during posted
business hours, except for national or other holidays in the Territory.

44. Exhibits. The exhibits attached hereto are an integral part of this
Agreement and are specifically attached hereto and incorporated herein by this
reference.

[signature page follows]

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

NATURAL ALTERNATIVES INTERNATIONAL EUROPE S.A., a Swiss corporation

By:

 

/s/ Mark A. LeDoux

 

Mark A. LeDoux, President

By:

 

/s/ Randell Weaver

 

Randell Weaver, Managing Director

NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation

By:

 

/s/ Mark A. LeDoux

 

Mark A. LeDoux, Chief Executive Officer

NSA, INC.

a Tennessee corporation

By:

 

/s/ Jay Martin

 

Jay Martin, President

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

Countries Included in the Territory

Austria

Belgium

Denmark

Finland

France

Germany

Hungary

Ireland

Italy

Norway

Netherlands

Sweden

Spain

Switzerland

United Kingdom

 

22